     Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISON

NOVELLA PROFF,

         Plaintiff,

vs.                                                     CASE NO.:

NAVIENT SOLUTIONS, LLC,

      Defendant.
___________________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, NOVELLA PROFF, by and through undersigned counsel, hereby

sues the Defendant. NAVIENT SOLUTIONS, LLC (“NAVIENT” or “the Defendant”), and in

support thereof respectfully, alleges the following:

1.       The action arises out of repeated violations of the Telephone Consumer Protection Act, 47

         U.S.C. §227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla.

         Stat. § 559.55 et seq. (“FCCPA”).

                                  JURISDICTION AND VENUE

2.       This Court has jurisdiction over the Plaintiff’s claims pursuant to 15 U.S.C. § 1692k.

3.       Further, subject matter jurisdiction, federal question jurisdiction, and venue for purposes

         of this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

         district courts shall have original jurisdiction of all civil actions arising under the

         Constitution, laws, or treaties of the United States.

4.       The state claims under the FCCPA are conferred supplemental jurisdiction pursuant to 28

         U.S. Code § 1367(a), as they arose from the same actions by Defendant in this case.

5.       Venue is proper in this District because the Plaintiff resides in this District (Duval County),

                                                   1
     Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 2 of 9 PageID 2



         the communications were received in this District and the Defendant transacts business in

         Duval County, Florida.

                                    FACTUAL ALLEGATIONS

6.       Plaintiff is a natural person, and citizen of the State of Florida, residing in Duval County,

         Florida, and resides in this District.

7.       Plaintiff NOVELLA PROFF is a “consumer” as defined in Fla. Stat. § 559.55(2).

8.       Plaintiff NOVELLA PROFF is an “alleged debtor.”

9.       Defendant NAVIENT is a creditor operating from Reston, VA and is a “creditor” as that

         term is defined by Section 559.55(5).

10.      Defendant NAVIENT operates as a collection agency, and is a “debt collector” as the term

         is defined by 15 U.S.C. § 1692a(6). Defendant does business in Florida and in this district,

         collecting debts.

11.      The conduct of Defendant which gives rise to the cause of action herein allegedly occurred

         in this District, Duval County, Florida, by the Defendant’s improper attempts to collect on

         a debt in Duval County, Florida by coercion of the Plaintiff.

12.      Plaintiff has a history of medical problems, suffering from and being treated for multiple

         illnesses. As a result of these issues, she has been placed on disability and still has medical

         debts, along with school debts she has been trying to pay off.

13.      Plaintiff is an “alleged debtor.”

14.      Plaintiff is a “called party.” See Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,

         643 (7th Cir. 2012), reh’g denied (May 25, 2012).

15.      Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(6). Defendant sought to

         collect a debt from Plaintiff.



                                                   2
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 3 of 9 PageID 3



16.   The debt that is the subject matter of this complaint is a “consumer debt” as defined by

      Florida Statute § 559.55(1).

17.   The conduct of Defendant which gives rise to the cause of action herein alleged occurred

      in this District, in Duval County, Florida, by the Defendant’s placing of illegal calls to

      Duval County, Florida.

18.   Defendant knowingly and/or willfully harassed and abused Plaintiff on numerous

      occasions by calls to Plaintiff’s Cell Phone at XXX-450-0000, Plaintiff’s across-the-street

      neighbor, and Plaintiff’s family.

19.   Defendant called this number multiple times, despite clear requests from the Plaintiff to

      stop calling, with such frequency as can reasonably be expected to harass, all in an effort

      related to the collection of the subject account.

20.   Upon information and belief, and with the understanding that most of the numbers called

      did not even belong to the debtor on the subject account, some or all of the calls the

      Defendant made to Plaintiff’s cellular telephone numbers were made using an “automatic

      telephone dialing system” which has the capacity to store or produce telephone numbers to

      be called, using a random or sequential number generator (including but not limited to a

      predictive dialer) or an artificial or prerecorded voice; and to dial such numbers as specified

      by 47 U.S.C.§ 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that there was

      a pause before a live person came on the line.

21.   Each of the autodialer calls the Defendant made to Plaintiff’s cellular telephone number

      and work numbers was done after she had revoked consent multiple times and without the

      “prior expressed consent” of the Plaintiff.

22.   Plaintiff NOVELLA PROFF is the regular user and carrier of the cellular telephone number



                                                3
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 4 of 9 PageID 4



      XXX-450-0000, and was a called party and recipient of Defendant’s autodialer calls.

23.   Defendant used an autodialer and called Plaintiff on multiple times on her cell phone after

      revocation for an extended period of time, with such frequency as can reasonably be

      expected to harass, all in an effort related to the collection of the subject account.

24.   The autodialer calls from Defendant came from multiple telephone numbers.

25.   In June 2018, Plaintiff individually told a representative from Defendant that she revoked

      consent or told Defendant to stop calling her.

26.   Since then, Plaintiff has told representatives from Defendant to stop calling her multiple

      times but the calls have continued.

27.   Plaintiff received and continues to receive calls to her cell phone, as recently as April 17,

      2019 at 8:20 AM.

28.   Upon information and belief, Defendant Navient utilized the phone number 1-765-637-

      0802, among multiple others, to contact Plaintiff.

29.   Despite Plaintiff instructing the Defendant to stop calling, the Defendant’s autodialer calls

      to Plaintiff’s cellular phone kept occurring.

30.   Despite actual knowledge of their wrongdoing, the Defendant continued the campaign of

      autodialer calls, well-beyond, when Plaintiff first advised Defendant to stop calling her.

31.   Defendant’s corporate policy is structured as to continue to call individuals like the

      Plaintiff, despite the individuals, like Plaintiff, advising Defendant to stop calling.

32.   Defendant’s corporate policy provided no means for the Plaintiff’s cellular number

      removed from the call list, or otherwise permit the cessation of and/or suppression of calls

      to Plaintiff.

33.   Defendant knowingly employed methods and/or has a corporate policy designed to harass



                                                 4
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 5 of 9 PageID 5



      and abuse individuals and has set up their autodialer in a manner which makes it virtually

      impossible for the autodialer calls to stop.

34.   Defendant knowingly employed methods that did not permit the cessation of or suppression

      of autodialer calls to Plaintiff’s cellular telephone.

35.   Due to Defendant’s constant autodialer calls and demands for payment, Plaintiff has

      suffered statutory and actual damages in the form of emotional distress, frustration, worry,

      anger, and/or loss of capacity to enjoy life.

36.   Defendant Navient, the nation’s largest student loan servicer, is well-known for its

      violations of the TCPA and debt collection statutes and has had multiple lawsuits filed

      against it around the country.

37.   At all material times herein, Defendant is a “person” subject to Florida Statutes, Section

      559.72. See Florida Statutes, Sections 559.55(5), (7); Schauer v. General Motors

      Acceptance Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

38.   At all material times herein, Defendant’s conduct, with respect to the debt complained of,

      qualifies as “communication” as defined by Florida Statutes, Section 559.55(2).

39.   At all material times herein, Defendant acts itself or through its agents, employees, officers,

      members, directors, successors, assigns, principals, trustees, sureties, subrogees,

      representatives, third party vendors and insurers.

40.   All necessary conditions precedent to the filing of this action occurred or have been waived

      by the Defendant.




                                                 5
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 6 of 9 PageID 6



                                           COUNT I
                                    Violation of the FCCPA
                                          (NAVIENT)

41.   Plaintiff re-alleges and fully incorporates paragraphs one (1) through forty (40) above as if

      fully stated herein.

42.   At all times relevant to this action, Defendant is subject to and must abide by the law of

      the State of Florida, including, without limitation, Fla. Stat. § 559.72.

43.   Defendant NAVIENT has contacted Plaintiff multiple times in order to abuse and harass

      her into paying her debts.

44.   Pursuant to the FCCPA, Defendant NAVIENT violated the following:

      a. “Claim, attempt, or threaten to enforce a debt when such person knows that the debt is

          not legitimate, or assert the existence of some other legal right when such person knows

          that the right does not exist,” Fla. Stat. § 559.72(9);

      b. “Willfully communicate with the debtor or any member of her or his family with such

          frequency as can reasonably be expected to harass the debtor or her or his family, or

          willfully engage in other conduct which can reasonably be expected to abuse or harass

          the debtor or any member of her or his family.” Fla. Stat. § 559.72(7);

45.   Defendant’s illegal and abusive collection communications as more fully described above

      were the direct and proximate cause of emotional distress on the part of Plaintiff and caused

      her unnecessary personal strain in her relationships, as well as with other family members.

46.   Plaintiff has suffered actual damages as a result of these illegal collection communications

      by the Defendant in the form of anger, anxiety, emotional distress, fear, frustration, upset,

      humiliation, embarrassment, amongst other negative emotions, as well as suffering from

      unjustified and abusive invasions of personal privacy.



                                                 6
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 7 of 9 PageID 7



47.      As a result of Defendant’s violations of the FCCPA, Plaintiff is entitled to actual damages,

         statutory damages (up to $1000.00), and reasonable attorney’s fees and costs pursuant to

         Fla. Stat. § 559.77.

48.      Additionally, § 559.77 provides a court may award punitive damages as well as equitable

         relief to Plaintiff such as enjoining further illegal collection activity.

      WHEREFORE, Plaintiff, NOVELLA PROFF, respectfully demands a trial by jury on all

issues so triable and judgment against Defendant, NAVIENT SOLUTIONS, LLC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

                                              COUNT II
                                        Violation of the TCPA
                                             (NAVIENT)

49.      Plaintiff NOVELLA PROFF incorporates by reference paragraphs one (1) through forty

         (40) of this Complaint as though fully stated herein.

50.      The TCPA was enacted to prevent companies like NAVIENT, from invading American

         citizens’ privacy and prevent abusive “robo-calls.”

51.      The TCPA is designed to protect individual consumers from receiving intrusive and

         unwanted telephone calls. See Mims v. Arrow Fin. Servs., LLC., 132 S.Ct. 740, 745 (2012).

52.      “Senator Hollings, the TCPA’s sponsor, describes these calls as ‘the scourge of modern

         civilization, they wake us up in the morning; they interrupt our dinner at night; they force

         the sick and elderly out of bed; they hound us until we want to rip the telephone right out

         of the wall.” See Mims at 752 (quoting 137 Cong. Rec. 30, 821 (1991)). Senator Hollings

         “presumabl[y] intended to give telephone subscribers another option; telling the autodialers




                                                     7
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 8 of 9 PageID 8



      to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1256 (11th Cir.

      Ct. App. 2014).

53.   According to the Federal Communications Commission (FCC), “Unwanted calls and texts

      are the number one complaint to the FCC. There are thousands of complaints to the FCC

      every month on both telemarketing and robocalls. The FCC received more than 215,000

      TCPA complaints in 2014.” Fact Sheet on Consumer Protection Proposal, FEDERAL

      COMMUNICATIONS        COMMISSION      (2016),    https://www.fcc.gov/document/fact-sheet-

      consumer-protection-proposal (last visited Apr 26, 2017).

54.   None of Defendant’s autodialer calls placed to Plaintiff were for “emergency purposes” as

      specified in 47 U.S.C. § 227(b)(1)(A).

55.   Defendant violated the TCPA, with respect to all of its autodialer calls made to Plaintiff’s

      cellular telephone number after Plaintiff revoked consent to be called and without

      Plaintiff’s prior express consent.

56.   The Defendant willfully and/or knowingly violated the TCPA, especially for each of the

      autodialer calls made to Plaintiff’s cellular telephone after Plaintiff notified Defendant in

      June 2018, when Plaintiff verbally withdrew, revoked, and/or terminated any alleged

      consent Defendant believed it had to contact her, and told Defendant to stop calling her.

57.   Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

      telephone using an automatic telephone dialing system or prerecorded or artificial voice

      without Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C. §

      227(b)(1)(A)(iii).

      WHEREFORE, Plaintiff NOVELLA PROFF respectfully demands a trial by jury on all

issues so triable and judgment against Defendant, NAVIENT SOLUTIONS, LLC., for statutory



                                               8
  Case 3:19-cv-01043-BJD-JBT Document 1 Filed 09/06/19 Page 9 of 9 PageID 9



damages, treble damages, costs, interest, and any other such relief the court may deem just and

proper.

                                           TRIAL BY JURY

58.       Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so

          triable.

                                                        Dated this 6th of September, 2019.

                                                         MAX HUNTER STORY, P.A.

                                                         /s/ Max Story_____________
                                                         Max Story, Esquire
                                                         Florida Bar No. 0527238
                                                         Austin J. Griffin, Esq.
                                                         Florida Bar No. 0117740
                                                         328 2ND Avenue North
                                                         Jacksonville Beach, Florida 32250
                                                         Telephone: (904) 372-4109
                                                         Fax: (904) 758-5333
                                                         max@storylawgroup.com
                                                         austin@storylawgroup.com
                                                         Attorneys for Plaintiff




                                                    9
